Citation Nr: 1210913	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  10-16 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had several years of military service.  He had active service from May 1967 to December 1968 and from September 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  New and material evidence was found to have been submitted to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD, but service connection again was denied.  

In December 2010, a Video Conference hearing was convened before the undersigned Veterans Law Judge.  The transcript of this hearing has been associated with the claims file.

Pertinent evidence was submitted later in December 2010.  This evidence was not considered by the RO as of the last adjudication of this matter in an April 2010 statement of the case.  However, the Veteran waived his right to have it initially reviewed by the agency of original jurisdiction (AOJ), which in this case also is the RO, in an attached statement.  Accordingly, the Board has jurisdiction to consider the pertinent evidence in the first instance here.  See 38 C.F.R. § 20.1304(c).

Two points are notable at the outset.  First, the United States Court of Appeals for Veterans Claims (Court) held in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  The Veteran files a claim for the affliction his mental condition, whatever this condition is, causes him, so VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  The Veteran in this case filed an application to reopen his claim of entitlement to service connection for PTSD.  The medical evidence of record conflicts concerning a diagnosis of PTSD as well as of depression.  Therefore, the Board has recharacterized the issues on appeal as indicated above to encompass both.

Second, despite the aforementioned determination that new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, whether or not this is true is a jurisdictional issue.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  It therefore must be considered anew at the outset herein.  

This issue is decided below.  The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  These determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO denied service connection for the acquired psychiatric disorder of PTSD.  An appeal of this decision was not perfected, and the decision became final.

2.  Some of the evidence received following the May 2007 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the claim on appeal.





CONCLUSIONS OF LAW

1.  The May 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  Some of the evidence received since the May 2007 rating decision is new and material, and the claim of entitlement to service connection for an acquired psychiatric disorder therefore is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting the benefit sought with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in regard to this issue, such error was harmless and will not be discussed.

II.  Application to Reopen Based on New and Material Evidence

The Veteran contends that he has an acquired psychiatric disorder as a result of his in-service experiences in the Republic of Vietnam (RVN).

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1131.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

First, the Veteran must have served 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as a psychosis to a compensable degree within one year from the date he separated from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Psychosis includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384; see also 38 C.F.R. § 4.130, Diagnostic Codes 9201-9211.  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing direct service connection for PTSD requires (1) medical evidence diagnosing the condition in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the established in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The credible supporting evidence necessary to establish the occurrence of a claimed in-service stressor varies depending upon whether the Veteran engaged in combat with the enemy.  A Veteran engaged in combat with the enemy if he "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (October 18, 1999), 65 Fed. Reg. 6257 (2000); see also Sizemore v. Principi, 18 Vet. App. 264 (2004).  Combat determinations are made on a case-by-case basis.  Id.

If the Veteran was determined to have engaged in combat with the enemy and the claimed in-service stressor is related to that combat, his lay testimony alone established that the stressor occurred when two qualifications were met.  There first must have been no clear and convincing evidence to the contrary.  The claimed in-service stressor second must have been consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

If, however, VA determined either that the Veteran did not engage in combat with the enemy or that he did engage in combat with the enemy but his claimed in-service stressor was not combat related, his lay testimony alone was not sufficient to establish that the claimed in-service stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  It instead had to be corroborated by evidence from another source.  See Zarycki, 6 Vet. App. at 91; Cohen v. Brown, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 9 Vet. App. at 163.  Credible supporting evidence generally cannot consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 389.  

VA revised the aforementioned effective July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-39,852, 41,092 (July 13, 2010).  Specifically, the type of credible supporting evidence necessary to establish that the occurrence of a claimed in-service stressor was relaxed when the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Id.  This revision is applicable even though the Veteran's claim was pending before July 13, 2010, because it was not decided by that date.  Id.

Fear of hostile military or terrorist activity is means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity, of the Veteran or others and responded with a psychological or pscyhophysiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  Examples of such events or circumstances include:  actual or potential improvised explosive devices; vehicle-imbedded explosive devices; incoming artillery, rocket, or mortar fire; grenades; small arms fire, including suspected sniper fire; and attacks upon friendly military aircraft.  Id.

If his claimed in-service stressor is related to fear of hostile military or terrorist activity, the Veteran's lay testimony alone establishes that the stressor occurred when three qualifications are met.  First, the claimed in-service stressor must be consistent with the places, types, and circumstances of his service.  Second, there must be no clear and convincing evidence to the contrary.  Finally, a VA or VA-contracted psychiatrist or psychologist must confirm both that the claimed in-service stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed in-service stressor.  Id.

Among other things, service connection for the acquired psychiatric disorder of PTSD was denied by the RO in an May 2007 rating decision.  It was determined that the medical evidence failed to show a clinical diagnosis of PTSD.  In other words, no current disability was found.

Service treatment records, service personnel records, two duplicate PTSD statements from the Veteran, VA treatment records dated from April 2004 to October 2005, and a February 2007 VA PTSD examination report were of record at the time of the May 2007 rating decision.  Of import here, no diagnosis of PTSD was reflected in the service treatment records or VA treatment records.  These latter records did document a diagnosis of depression, however.  PTSD was not found at the February 2007 VA examination.

The Veteran promptly was notified of the May 2007 rating decision as well as of his appellate rights.  He timely initiated an appeal of this decision, but it was not accepted because he did not specify which of the determinations made therein he disagreed with.  Upon receiving notification to that effect, no timely response was received.  

The rating decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, a final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  It contemplates consideration of all the evidence, whether newly submitted or previously submitted, as well as any assistance likely required under the VCAA, such as a VA medical examination that addresses nexus.  Id.

For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

VA treatment records dated from April 2004 to October 2010, August 2009 and April 2010 VA PTSD examination reports, another duplicate PTSD statement from the Veteran, his testimony at the December 2010 Video Conference hearing, and a December 2010 letter from VA licensed clinical social worker M.L. were associated with the claims file subsequent to the May 2007 rating decision.  Relevant to the issue at hand, neither PTSD nor any other psychiatric disorder was found at either of the VA examinations.  The VA treatment records contain diagnoses of PTSD, most made by M.L. and Dr. W., a staff psychiatrist, beginning in April 2007 and depression made in August 2010.  M.L.'s letter indicates the Veteran has been diagnosed with PTSD.

The aforementioned evidence, excepting the duplicate PTSD statement and the VA treatment records dated through October 2005, is new in that it was not of record when the May 2007 rating decision was issued.  Some of this new evidence is not material in that it does not concern an unestablished fact necessary to substantiate the claim.  Specifically, depression had been diagnosed by the time of the rating decision and recently was rediagnosed.  Yet some of the new evidence is material.  PTSD had not been diagnosed by the time of the rating decision.  Yet diagnoses of PTSD to include those made by a staff psychiatrist Dr. W. and social worker M.L. were made in the recent VA treatment records, and such a diagnosis additionally was noted in M.L.'s letter.  

These recent VA treatment records and M.L.'s letter thus are neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's claim finally has been raised under the low threshold of Shade by this new and material evidence when considered in concert with the previous evidence and assistance likely required under the VCAA.  Indeed, the Board determines below that VA's duty to assist requires additional development.  The grant of service connection may be warranted following completion of this development.

Having found that each of the requirements concerning the submission of new and material evidence has been satisfied, the claim of entitlement to service connection for an acquired disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  To this extent, and only to this extent, the appeal is granted.


REMAND

The issue of entitlement to service connection for an acquired psychiatric disorder unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

I.  Notice

VA's duty to notify the Veteran regarding how to substantiate his service connection claim includes informing him of the elements required to establish service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran was notified by letters dated in August 2006 and June 2009 of the general requirements for establishing service connection for a disability.  However, he was not notified of the requirements for establish service connection specifically for PTSD.  He therefore also was not notified of what constitutes credible supporting evidence that a claimed in-service stressor occurred if it is related to engagement in combat with the enemy, fear of hostile military or terrorist activity, or neither.  

As discussed above, the Veteran filed his claim before the revision concerning the credible supporting evidence needed when there was fear of hostile military or terrorist activity was implemented.  He nevertheless has the right to receive notice of this regulation, in addition to the requirements for establishing service connection specifically for PTSD, because of its potential effect on his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (holding that while the AOJ did not err in not providing notice that was not mandated at the time, the Veteran has the right to a content complying notice and proper subsequent VA process).  

II.  Combat Medal Verification

When the Veteran has received a combat decoration, such as the Army Commendation Medal with V Device, it is presumed that he engaged in combat with the enemy unless there is clear and convincing evidence to the contrary.  VA Adjudication Procedure Manual (M21-1MR), Part IV, Subpart ii, Chapter 1, Section D.13.e.  

Service personnel records reveal that the Veteran served in the RVN from November 1967 to approximately December 1968.  These records additionally reveal that he was a cannoneer there until May 1968, when he became a prime mover driver.  One further appears to reveal (the print is faded considerably) that he received an Army Commendation Medal with V Device.

The Veteran's DD-214 for his first period of active service denotes training combat engineer (12A10) as his specialty.  It also lists the Army Commendation Medal rather than the Army Commendation Medal with V Device among his decorations.  One service personnel record, an October 1968 memorandum entitled recommendation for decoration for valor (what the V Device stands for) or merit, indicates that the standards for the Army Commendation Medal were not fulfilled.  

Conflicting evidence thus exists regarding whether the Veteran received the Army Commendation Medal or the Army Commendation Medal with V Device.  It follows that development to clarify this is needed.  If it is found that the Army Commendation Medal with V Device was not awarded to the Veteran such that he cannot be presumed to have engaged in combat with the enemy, additional development may be necessary to determine if there actually was such combat engagement with the enemy.  It is noted that the Veteran has reported shooting the enemy as they attempted to overrun his outpost.

III.  Medical Examination and Opinion

If VA undertakes the effort to provide a medical examination with respect to a claim of entitlement to service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr, 21 Vet. App. at 303.  A medical examination is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  

Each of the three VA PTSD examinations which have been performed was by the same examiner.  This examiner determined that the Veteran did not meet the DSM-IV criteria for PTSD.  It was noted that PTSD otherwise had been diagnosed, but no significant discussion in this regard was made.  The examiner further determined at the latter two examinations that the Veteran did not have any acquired psychiatric disorder other than PTSD.  

A VA PTSD screen of the Veteran was positive in October 2005.  The April 2007 PTSD diagnosis was made by M.L.  It was confirmed by Dr. W. in September 2009, December 2009, and April 2010.  Dr. J.S., another VA staff psychiatrist, diagnosed "PTSD previously diagnosed by Dr." W. in August 2010.  Diagnoses of depression further were made by a doctor of osteopathic medicine and by M.L. respectively in October 2005 and November 2010.

In sum, the evidence essentially contains an examiner of unknown job title finding no acquired psychiatric disorder, whether PTSD or otherwise, and a licensed clinical social worker, staff psychiatrist, and doctor of osteopathic medicine finding both PTSD and depression.  A medical examination followed by a detailed opinion, to include discussion of the aforementioned evidence, regarding any diagnosable acquired psychiatric disorder manifested by the Veteran thus is needed.

This examination also must be followed by a detailed opinion regarding the etiology.  Such an opinion must be provided for each diagnosed acquired psychiatric disorder, whether PTSD or otherwise.  For PTSD, it must take into account the credible supporting evidence required to establish the Veteran's claimed in-service stressors related to fear of hostile military or terrorist activity if combat is not established.  These stressors, in brief, are having his good friend die in his arms/lap after the lower half of the friend's body got blown off by a rocket (once asserted to be friendly fire) and witnessing another serviceman get blown up in a delayed detonation after picking up an explosive that had landed in camp.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran via letter of the requirements for establishing service connection specifically for PTSD.  This shall include information on what constitutes credible supporting evidence that a claimed in-service stressor occurred if it is related to engagement in combat with the enemy, fear of hostile military or terrorist activity, or neither.  

2.  Review the claims file and undertake any additional records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

3.  Undertake all appropriate development needed to clarify whether the Veteran was awarded the Army Commendation Medal or the Army Commendation Medal with V Device.  If found that he was awarded the Army Commendation Medal, also undertake all additional appropriate development needed to clarify whether he engaged in combat with the enemy.  

Action taken with respect to this paragraph may include, but is not limited to, requesting information from the Veteran and from sources such as the Joint Services Records Research Center (JSRRC) as well as obtaining information concerning the unit the Veteran was assigned to during the time he was in the RVN.

Lastly document in the claims file whether or not it ultimately is concluded that the Veteran engaged in combat with the enemy.

4.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA medical examination by a VA or VA-contracted psychiatrist or psychologist regarding an acquired psychiatric disorder.  If possible, it shall not be performed by the examiner who has performed the three previous examinations.

The entire claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a thorough relevant background and a full history of his pertinent symptomatology, to include onset, frequency, duration, and severity.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  

Thereafter, the examiner shall opine as to whether or not the Veteran has any acquired psychiatric disorder, to include PTSD and depression, in conformity with the DSM-IV.  Discussion of the other evidence of record concerning psychiatric diagnosis shall be made in doing so.  For each such disorder diagnosed, the examiner finally shall discuss etiology, in the following manner:  

A.  With respect to any psychiatric disorder other than PTSD, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to the Veteran's service.  

B.  With respect to PTSD, the examiner shall opine as to whether it is at least as likely as not that (1) the Veteran's PTSD symptoms are linked/related to a claimed in-service stressor and (2) that this stressor is adequate to support the diagnosis of PTSD if it relates to fear of hostile military or terrorist activity instead of engaging in combat with the enemy.  A complete rationale with specific discussion on the pertinent medical and lay evidence of record shall be provided for each etiology opinion rendered.  

Each of the above actions shall be documented fully in an examination report.

5.  Finally, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If this benefit sought is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


